       Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 1 of 17




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
RITTENHOUSE ENTERTAINMENT, :                   Civil No. 3:11-CV-00617
INC., et al.,                 :
                              :
              Plaintiffs,     :
                              :
              v.              :
                              :
CITY OF WILKES-BARRE, et al., :
                              :
             Defendants.                  :     Judge Jennifer P. Wilson
                                MEMORANDUM
      This is a civil rights case that was recently remanded from the United States

Court of Appeals with instructions to consider whether Defendants were entitled to

summary judgment on the basis of qualified immunity and whether Defendants

were entitled to summary judgment as to Plaintiffs’ tortious interference with a

contract claim. Following the remand, the court granted the Defendants summary

judgment in part and denied it in part. All parties have moved for partial

reconsideration of the court’s order. (Docs. 240, 242, 244.) The motions for

reconsideration are fully briefed and ripe for the court’s review. For the reasons

that follow, Defendants’ motions for reconsideration are denied and Plaintiffs’

motion for reconsideration is granted in part and denied in part.




                                          1
        Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 2 of 17




                      BACKGROUND AND PROCEDURAL HISTORY 1

       Plaintiffs filed their amended complaint, which remains the operative

pleading in this case, on April 6, 2012, raising several federal and state claims.

(Doc. 36.) The court granted Defendants’ motions to dismiss in part and denied

them in part on June 4, 2012. (Docs. 59–60.) All three groups of Defendants

moved for summary judgment following the close of fact discovery. (Docs. 135,

138, 141.) The court granted summary judgment as to all remaining federal claims

on August 8, 2018, and declined to exercise supplemental jurisdiction over the

remaining state law claims. (Docs. 201–02.) Plaintiffs appealed. (Doc. 203.)

       On appeal, the Third Circuit vacated and remanded in part and affirmed in

part. Rittenhouse Entm’t, Inc. v. City of Wilkes-Barre, 782 F. App’x 148, 150 (3d

Cir. 2019). The Third Circuit found that summary judgment was inappropriate as

to the claims raised in Counts I, II, and III against the City and College Defendants

and accordingly vacated and remanded for further proceedings on those claims. Id.

at 153–54. The Third Circuit affirmed the grant of summary judgment as to all

claims raised against the County Defendants and all claims raised in Counts IV and

VI. Id. at 155–56. Because the Third Circuit vacated and remanded as to some of



1
  Because the court writes primarily for the parties, this section only includes background and
procedural history that is essential to understanding the motions for reconsideration. For a more
complete background and procedural history, please see the court’s May 7, 2021 summary
judgment opinion. (Doc. 238.)
                                                  2
       Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 3 of 17




Plaintiffs’ federal claims, the court additionally vacated the court’s decision to

decline to exercise supplemental jurisdiction over the tortious interference claim

and remanded for further proceedings on that claim. Id. at 156 n.6.

       Following remand from the Third Circuit and court-ordered supplemental

briefing on the issues of qualified immunity and tortious interference, the court

issued a memorandum and order on May 7, 2021, granting summary judgment as

to the remaining claims in part and denying summary judgment in part. (Docs.

238–39.) The court found that all individual defendants were entitled to qualified

immunity as to the claims raised in Counts I, II, and III, and accordingly granted

summary judgment to the individual defendants on that basis. (Doc. 238, pp. 21–

28.) The court additionally granted summary judgment to Defendants Murphy,

Thomas, Kane, Barrett, Cronauer, Merritt, and Frati on Plaintiffs’ tortious

interference with a contract claim, but denied summary judgment on that claim as

to Defendants Leighton, Dessoye, O’Hara, and McGonigle. (Doc. 238, pp. 29–34.)

      All parties filed partial motions for reconsideration on May 21, 2021. (Docs.

240, 242, 244.) Defendants’ motions seek reconsideration of the court’s decision

to deny summary judgment for the tortious interference claim as to Defendants

Leighton, Dessoye, O’Hara, and McGonigle. (Docs. 240, 242.) Plaintiffs’ motion

seeks reconsideration of the court’s decision to grant qualified immunity to the

individual Defendants and additionally seeks reconsideration of the court’s
                                           3
       Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 4 of 17




granting of summary judgment to Defendant Murphy as to the tortious interference

claim. (Doc. 244.) Plaintiffs alternatively argue that if the court does not grant

reconsideration, it should instead issue a certificate of appealability to allow

Plaintiffs to immediately appeal to the Third Circuit. (Doc. 245, pp. 12–14.)

Briefing on all three motions for reconsideration is complete, see Docs. 241, 243,

245, 249–54, and the motions are accordingly ripe for the court’s disposition.

                               STANDARD OF REVIEW

      A party seeking reconsideration of a district court’s order must show either

(1) “an intervening change in the controlling law”; (2) the availability of new

evidence that was not available when the court issued its prior order; or (3) “the

need to correct a clear error of law or fact or to prevent manifest injustice.” Max’s

Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)

(citing North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d

Cir. 1995)). Motions for reconsideration “cannot be used to reargue issues that the

court has already considered and disposed of.” McSparren v. Pennsylvania, 289 F.

Supp. 3d 616, 621 (M.D. Pa. 2018) (citing Blanchard v. Gallick, No. 1:09-CV-

01875, 2011 WL 1878226 at *1 (M.D. Pa. May 17, 2011)). Additionally, a motion

for reconsideration “may not be used to present a new legal theory for the first

time” or “to raise new arguments that could have been made in support of the

original motion.” MMG Ins. Co. v. Guiro, Inc., 432 F. Supp. 3d 471, 474 (M.D.
                                           4
       Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 5 of 17




PA. 2020) (citing Vaidya Xerox Corp., No. 97-CV-00547, 1997 WL 732464, *2

(E.D. Pa. Nov. 25, 1997)). A “mere disagreement” with a court’s legal conclusion

is not a sufficient basis for reconsideration. Chesapeake Appalachia, LLC v. Scout

Petroleum, LLC, 73 F. Supp. 3d 488, 491 (M.D. Pa. 2014) (citing Mpala v. Smith,

No. 3:06-CV-00841, 2007 WL 136750, at *2 (M.D. Pa. Jan. 16, 2007)).

      Although a court may reconsider a prior order based on a party’s motion,

motions for reconsideration “should be granted sparingly as federal courts have a

strong interest in the finality of judgments.” Kitzmiller v. Dover Area Sch. Dist.,

388 F. Supp. 2d 484, 488 (M.D. Pa. 2005). The decision of whether to grant a

motion for reconsideration is left to the discretion of the district court. Le v. Univ.

of Pa., 321 F.3d 403, 405 (3d Cir. 2003).

                                     DISCUSSION

      A. Defendants’ Motions for Reconsideration Are Denied

      The court will first consider Defendants’ arguments that the court should

reconsider the denial of summary judgment as to Plaintiffs’ tortious interference

with a contract claim. (Doc. 241, 243.) In denying summary judgment as to that

claim, the court relied on persuasive authority from the Western District of

Pennsylvania in Cole v. Encapera, No. 2:15-CV-00104, 2017 WL 3503121 (W.D.

Pa. Aug. 16, 2017), reversed in nonrelevant part, 758 F. App’x 252 (3d Cir. 2018).

Cole, like the present case, involved a tortious interference claim brought by the
                                            5
       Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 6 of 17




owner of a bar alleging that local police had tortiously interfered with the bar’s

business through increased police presence that allegedly caused individuals to

stop patronizing the bar. Id. at *4. This court summarized Cole as follows:

      In Cole, local police allegedly parked their cars outside of a plaintiff’s
      bar and regularly accosted individuals as they entered and exited the
      bar, which allegedly caused customers to stop going to the bar. Id. at
      *4. The plaintiff brought a claim for tortious interference with a
      contract, and one of the defendant police officers moved for summary
      judgment, arguing that the tortious interference claim failed because the
      plaintiff could not specifically name any customers who had stopped
      going to the bar as a result of the police presence. Id. at *20. The court
      rejected this argument, finding it immaterial that the plaintiff could not
      name any specific customers who had stopped going to the bar, since
      there was evidence in the record from which it could be inferred that
      the police presence had caused people to stop going to the bar. Id.

(Doc. 238.)

      After summarizing the facts and holding of Cole, this court stated that it

found Cole persuasive in deciding whether summary judgment was warranted in

the present case. The court noted the undisputed evidence that there was increased

police presence around The Mines during the relevant period and that business at

The Mines “slowed considerably in the months following the increased police

presence,” and therefore concluded that “a reasonable finder of fact could infer that

this slowdown in business was because of the increased police presence.” (Id. at

32–33.) “Plaintiffs,” the court continued, “have therefore presented sufficient




                                          6
         Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 7 of 17




evidence to establish the existence of a contract or a prospective contractual or

economic relationship.” (Id. at 33.)

         All Defendants argue that the court’s reliance on Cole is misplaced. The

College Defendants note that the court found Cole “persuasive, and essentially

controlling in this matter,” which the College Defendants argue was a clear error of

law because Cole runs contrary to Pennsylvania precedent on what is required for a

plaintiff to succeed on a tortious interference claim. (Doc. 241, pp. 5–6.) The

College Defendants further argue that even if Cole is relied upon by the court, they

should still be granted summary judgment on the tortious interference claim

because Plaintiffs “have not even reached Cole’s newly established, low

evidentiary standard.” (Id. p. 7.) According to the College Defendants, the court’s

conclusion that a reasonable finder of fact could infer that the slowdown in The

Mines’ business was due to the increased police presence “is based on nothing

more than speculation . . . which draws a nexus without evidence, [and] should

never be allowed in the courtroom.” (Id. at 12–13.) The City Defendants also

argue that the court’s reliance on Cole is misplaced because Cole “is not

controlling precedent and its reasoning contradicts well-settled Pennsylvania law

which is controlling and requires the specific identification of the contract or

business relation with which the City Defendants allegedly interfered.” (Doc. 243,

p. 2.)
                                           7
       Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 8 of 17




      The court will deny Defendants’ motions for reconsideration, as their

arguments amount to nothing more than a disagreement with the court as to the

persuasive value of Cole, which is not a sufficient basis for reconsideration. See,

e.g., Fouad v. Milton Hershey Sch. & Sch. Tr., No. 1:19-CV-00253, 2020 WL

8225506, at *2 (M.D. Pa. Feb. 19, 2020) (noting that party’s disagreement with

court as to whether a prior case applied to factual scenario before the court was not

a sufficient basis for reconsideration). As Plaintiffs aptly state in their opposition

brief, “[t]o follow a persuasive authority with which defendants disagree, is not a

clear error of law.” (Doc. 251, p. 3.)

      B. Plaintiffs’ Motion for Reconsideration Is Granted to the Extent that
         it Seeks Reconsideration of the Court’s Decision to Grant Qualified
         Immunity to Defendants O’Hara and McGonigle

      Turning to Plaintiffs’ motion for reconsideration, the court will first consider

the argument that the court erred in granting qualified immunity to individual

College Defendants O’Hara and McGonigle. (See Doc. 245, p. 12.) Having

reviewed the court’s prior opinion in light of Plaintiffs’ motion for reconsideration,

the court finds that it committed a clear error of law in this ruling and will

accordingly reconsider its decision and reinstate the claims in Counts I, II, and III

against O’Hara and McGonigle.

      When the issue of qualified immunity was previously before the court,

O’Hara and McGonigle asserted that they were entitled to qualified immunity
                                           8
       Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 9 of 17




under Filarsky v. Delia, 566 U.S. 377 (2012), because Plaintiffs alleged in their

complaint that O’Hara and McGonigle were working in concert with government

officials. (See Doc. 221, pp. 8–10.) Plaintiffs responded that the question of

whether a defendant is acting in concert with a government actor is a distinct

question from whether that defendant is entitled to qualified immunity. (Doc. 225,

pp. 25.) Plaintiffs therefore argued that O’Hara and McGonigle were not entitled

to qualified immunity because they had not made any argument as to why they

were entitled to qualified immunity beyond the fact that they were allegedly acting

in concert with government actors. (Id. at 25–26.)

      The court agreed with Plaintiffs that O’Hara and McGonigle had not

sufficiently argued why they were entitled to qualified immunity, noting that

although O’Hara and McGonigle had argued that the case was analogous to

Filarsky, they had not taken “the extra and necessary step of arguing why they are

entitled to qualified immunity if Filarsky does apply.” (Doc. 238, p. 28.) The

court nevertheless decided that O’Hara and McGonigle were entitled to qualified

immunity because the right at issue in the case was not clearly established at the

time the facts of the case had occurred. (Id.) “Accordingly,” the court stated,

“assuming without deciding that Filarsky applies to the present case, the individual

College Defendants are granted summary judgment as to Counts I, II, and III on

the basis of qualified immunity.” (Id.)
                                          9
      Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 10 of 17




      The court committed a clear error of law in reaching this conclusion. By

declining to decide whether Filarsky applied, the court allowed O’Hara and

McGonigle to obtain the benefit of qualified immunity without first deciding the

threshold issue of whether they could be entitled to qualified immunity in the first

place. In effect, the court got the analysis backwards: the court decided that

because the right at issue was not clearly established, it would not need to reach the

issue of whether O’Hara and McGonigle could be considered state actors, whereas

the correct analysis would be to decide whether O’Hara and McGonigle could be

considered state actors, and, if they could not, the court would not need to

determine whether the right at issue was clearly established.

      With that error in reasoning identified, the court’s remaining analysis is

straightforward. As the court previously recognized, “the question of whether a

defendant has acted in concert with a government actor is a distinct question from

whether the defendant is entitled to qualified immunity.” (Doc. 238.) O’Hara and

McGonigle argued that they were entitled to qualified immunity because the

Plaintiffs’ complaint alleged that they were acting in concert with government

actors, but a defendant acting in concert with a government actor is not by itself

sufficient to establish that that defendant is entitled to qualified immunity.

Accordingly, because defendants asserting that they are entitled to qualified

immunity have the burden to prove that the doctrine applies, Halsey v. Pfeiffer, 750
                                          10
      Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 11 of 17




F.3d 273, 288 (3d Cir. 2014), and O’Hara and McGonigle did not take “the extra

and necessary step of arguing why they are entitled to qualified immunity,” the

court concludes that those Defendants are not entitled to qualified immunity. The

court will therefore grant Plaintiffs’ motion for reconsideration to the extent that it

seeks reconsideration of the granting of qualified immunity to Defendants O’Hara

and McGonigle and reinstate the claims in Counts I, II, and III against those

Defendants.

      C. Plaintiffs’ Other Qualified Immunity Arguments Are Denied

      Plaintiffs make several arguments as to why the court should reconsider its

qualified immunity ruling with respect to the individual City Defendants, none of

which have merit.

      Plaintiffs’ first argument is that the court committed a clear error of law

because it “mixed” the separate issues of whether the right at issue was clearly

established and whether the right was violated. (Doc. 245, p. 4–5.) Plaintiffs do

not develop this argument beyond the conclusory and unsupported assertions that

the court “disregarded” the Third Circuit’s prior ruling in this case and that the

court “provided [a] narrative of facts” that emphasized the “growing violence”

outside of The Mines. (Id. at 5.) Because Plaintiffs fail to explain how the court

disregarded the Third Circuit’s opinion or otherwise committed a clear error of

law, this argument is rejected.
                                           11
      Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 12 of 17




      Plaintiffs’ second argument is that the court committed a clear error of law

by “reinstating a one-sided and disputed narrative of the facts” and “implying the

evidence did not support a violation of Plaintiffs’ right to equal protection.” (Id. at

5.) This argument is without merit because the court’s ruling that the Defendants

were entitled to qualified immunity was based on the conclusion that “the right at

issue in this case was not clearly established at the time of the alleged violation.”

(Doc. 238, p. 25.) Thus, the court’s statement of the material facts in the case was

irrelevant to its conclusion with respect to qualified immunity.

      Plaintiffs’ third argument is that the court committed a clear error of law in

determining that the right at issue was not clearly established at the time of the

alleged violation. (Doc. 245, p. 9.) In the relevant portion of the court’s opinion,

the court noted that it could look to Supreme Court cases, controlling circuit

precedent, or a robust consensus of persuasive authorities from other circuits to

determine whether the right at issue was clearly established. (Doc. 238, p. 23.)

Applying that standard, the court held that Plaintiffs had failed to show that the

right at issue was clearly established because the only case Plaintiffs cited that was

factually on point was Desi’s Pizza, Inc. City of Wilkes-Barre, No. 01-CV-00480,

2006 WL 2460881 (M.D. Pa. Aug. 23, 2006), which could not establish a right

because it was an unpublished case. (Doc. 238, p. 24 (citing El v. City of

Pittsburgh, 975 F.3d 327, 340 (3d Cir. 2020)).
                                          12
      Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 13 of 17




      Plaintiffs argue that this conclusion constitutes a clear error of law because it

“misapprehend[s] the import of Desi’s Pizza.” (Doc. 245, p. 9.) Desi’s Pizza,

according to Plaintiffs, states that the right at issue was clearly established, it does

not itself establish the right. (Id.) This argument is without merit. Controlling

case law from the Third Circuit clearly states that unpublished cases cannot

establish a right for purposes of qualified immunity. See El, 975 F.3d at 340–41.

Plaintiffs do not cite any case law to support an exception to this rule where a case

states that a right exists rather than establishing the right itself. Their contrary

reading of Desi’s Pizza is, therefore, a distinction without a difference.

      Plaintiffs’ fourth argument is that the court “overlooked that Desi’s Pizza

was brought against the City of Wilkes-Barre, the lead defendant in this action,

such that the individual City Defendants would have known of the case regardless

of whether it was published.” (Doc. 245, p. 9.) This argument is also without

merit, as the court’s opinion clearly shows that it did not overlook the fact that

Wilkes-Barre was the defendant in Desi’s Pizza. (See Doc. 238, p. 24 (describing

Desi’s Pizza as “an unpublished case from this district in which the owners of a

pizza shop in Wilkes-Barre alleged that Wilkes-Barre and various Wilkes-Barre

employees had violated its constitutional rights by selectively enforcing local laws

against the pizza shop based on the race of the pizza shop’s customers” (emphasis

added)).)
                                           13
      Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 14 of 17




      Plaintiffs’ fifth argument is that the court “erred in not recognizing that, by

2009, the wrongfulness of using State power to destroy a lawful business for racial

reasons was obvious.” (Doc. 245, p. 10.) The court disagrees that it made such an

error. In defining the right at issue for purposes of a qualified immunity analysis, a

court must not define the right at issue at a “high level of generality.” Mullenix v.

Luna, 577 U.S. 7, 12 (2015) (quoting Ashcroft v. Al-Kidd, 563 U.S. 731, 742

(2011)). That is exactly what Plaintiffs invite the court to do here, and their

argument is accordingly rejected.

      D. Plaintiffs’ Motion for Reconsideration Is Denied to the Extent that it
         Seeks to Reinstate the Tortious Interference Claim Against
         Defendant Murphy

      Plaintiffs’ final argument for reconsideration seeks to reinstate the tortious

interference claim against Defendant Murphy. (Doc. 245, p. 14.) The court

granted summary judgment to Murphy on the tortious interference claim because

there was “no evidence in the record from which a reasonable finder of fact could

conclude that [he] exercised direct control over the Wilkes-Barre Police

Department or caused the increased police presence outside of The Mines.” (Doc.

238, p. 34.) Plaintiffs argue that this was error because Defendant Leighton

testified in his deposition that Murphy oversaw the Wilkes-Barre Police

Department. (Doc. 245, p. 14.)



                                          14
      Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 15 of 17




      Plaintiffs’ argument is rejected because Plaintiffs did not introduce the

evidence that Murphy oversaw the police department at any point before the

court’s decision, either before or after the appeal to the Third Circuit. (See Doc.

159, pp. 91–122; Doc. 226, pp. 1–24.) To the contrary, Plaintiffs’ brief following

the remand from the Third Circuit only mentioned Defendants Leighton, Dessoye,

O’Hara, and McGonigle as Defendants who could be held liable for tortious

interference. (See Doc. 226, p. 14 (“the excessive law enforcement near The

Mines was created by City and College defendants, including the Mayor, Police

Chief, College President O’Hara, and Dean McGonigle, working together.”).) The

court will therefore reject the argument because a motion for reconsideration

cannot be used to introduce “evidence that could have been proffered prior to the

issuance of the order in question.” Qazizadeh v. Pinnacle Health Sys., 214 F.

Supp. 3d 292, 295–96 (M.D. Pa. 2016) (quoting McDowell Oil Serv., Inc. v.

Interstate Fire & Cas. Co., 817 F. Supp. 538, 541 (M.D. Pa. 1993)).

      E. Plaintiffs’ Motion for Certificate of Appealability Is Denied

      Finally, the court will consider Plaintiffs’ argument that if reconsideration is

not granted, the court should issue a certificate of appealability to allow Plaintiffs

to immediately appeal to the Third Circuit. (Doc. 245, pp. 12–14.)

      A district court may certify an order for appeal if the court finds that it

“involves a controlling question of law as to which there is substantial ground for
                                          15
      Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 16 of 17




difference of opinion and that an immediate appeal from the order may materially

advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). Thus,

certification under § 1292(b) is only proper when “(1) the issue involve[s] a

controlling question of law; (2) as to which there are substantial grounds for

difference of opinion; and (3) an immediate appeal of the order may materially

advance the ultimate termination of the litigation.” Simon v. United States, 341

F.3d 193, 199 (3d Cir. 2003). The party seeking a certificate of appealability bears

the burden of showing that the certificate should issue. Consumer Fin. Protection

Bureau v. Navient Corp., __ F. Supp. 3d __, No. 3:17-CV-00101, 2021 WL

772238, at *3 (M.D. Pa. Feb. 26, 2021) (citing Orson Inc. v. Miramax Film Corp.,

867 F. Supp. 319, 320 (E.D. Pa. 1994)).

      Plaintiffs have not met that burden in this case. The only argument Plaintiffs

make as to why a certificate of appealability should issue is that the court’s

decision “differ[s] from the holding of Desi’s Pizza.” (Doc. 245, p. 13.) Plaintiffs

have not, however, shown that there are “substantial grounds for difference of

opinion” on that issue, Simon, 341 F.3d at 199, which ordinarily requires a

showing that the case raises “one or more difficult and pivotal questions of law not

settled by controlling authority.” Knopick v. Downey, 963 F. Supp. 2d 378, 398

(M.D. Pa. 2013) (quoting Knipe v. SmithKline Beecham, 583 F. Supp. 2d 553, 599

(E.D. Pa. 2008)). Here, as noted above, the question of whether to follow Desi’s
                                          16
      Case 3:11-cv-00617-JPW Document 255 Filed 08/10/21 Page 17 of 17




Pizza is settled by controlling precedent in El holding that unpublished cases

cannot establish a right for purposes of qualified immunity. See El, 975 F.3d at

340–41. Plaintiffs’ motion for certificate of appealability is accordingly denied.

                                   CONCLUSION

      For the foregoing reasons, Defendants’ motions for reconsideration are

denied and Plaintiffs’ motion for reconsideration is granted in part and denied in

part. An appropriate order follows.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania

Dated: August 10, 2021




                                         17
